Gilbert, J.
“No person shall be discharged upon the hearing of a ’writ of habeas corpus in the following eases, to wit: . . By reason of any irregularity in the warrant or commitment, where the same substantially conforms to the requirements of this Code; nor for want of bond to prosecute. . ; By reason of any misnomer in the warrant or commitment, where the court is satisfied that the party detained is the party charged with the offense. . . In any other ease where it appears that the detention is authorized by law.” Penal Code (1910), § 1305. Eeld, that under the facts of this case the court did not err in denying.the writ of habeas corpus and in directing that the applicant be delivered to *62the sheriff of Wakulla County, Florida, as the agent of the State of Florida.
No. 9883.
December 13, 1933.

Judgment affirmed.


All the Justices concu/r, except Hill, J., absent because of illness.

J ulian 8. Fine and Aaron Eravitch, for plaintiff.
Edgar J. Oliver, M. J. Yeomans, aliorney-general, J. T. Goree, and B. D. Murphy, for defendant.